DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. 
It should be noted that Patent No. 7,448,691 has been listed twice for two different pieces of prior art. Appropriate correction is required. 

Claim Objections
Claims 5,12,19 are objected to because of the following informalities:  "a forward end of the left generally horizontal support arm" and "a forward end of the right generally horizontal support arm" should be --the forward end of the left generally horizontal support arm-- and --the forward end of the right generally horizontal support arm--, respectively.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanson (US 5761887 A) in view of Dechant et al. (US 8998341 B2).

REGARDING CLAIM 1
Hanson teaches a mower utility container accessory comprising: 
a container bucket (20), 
and a support frame (Fig. 1) having a left generally horizontal support arm (25), a right generally horizontal support arm (25), a left front generally vertical support leg (21), a right front generally vertical support leg (21), 
the left generally horizontal support arm and the right generally horizontal support arm being spaced apart in generally parallel relationship (Fig. 1)
the left generally vertical support leg being connected adjacent a forward end of the left generally horizontal support arm in generally perpendicular relationship thereto, the right generally vertical support leg being connected adjacent a forward end of the right generally horizontal support arm in generally perpendicular relationship thereto, (Fig. 1, C1, L58-59,65-67)
Hanson may not explicitly teach
a front generally horizontal cross member connecting the left generally horizontal support arm and the right generally horizontal support arm
the front generally horizontal cross member being disposed in generally perpendicular relationship to the left generally horizontal support arm and the right generally horizontal support arm,
and a forward end of the container bucket being rotatably connected to the front generally horizontal cross member, the container bucket being rotatably moveable between a lower position and an upper position.
Dechant at Fig. 19 teaches a similar cart (12) for carrying loads such as grass, leaves, dirt, or gravel, further comprising a multi-function dump system for pivoting the cart between an upper (dumping) position and a lower (carrying) position. 
a front generally horizontal cross member (68) connecting a left generally horizontal support arm (66) and a right generally horizontal support arm (62) and being disposed in generally perpendicular relationship thereto (Fig. 19)
and a forward end of the container bucket being rotatably connected (by hinges 78) to the front generally horizontal cross member, the container bucket being rotatably moveable between a lower position (Fig. 17) and an upper position (Fig. 19). 
It would have been obvious to one of ordinary skill in the art, as of the effective filing date, to incorporate the horizontal cross member of Dechant into the support frame of Hanson to further connect the left and right horizontal support arms, thereby allowing the tray to pivot between an upper (dumping) position and a lower (carrying) position, as this would merely be using a known method of dumping lawn debris to improve a known lawn attachment device to yield the predictable result of improving the efficiency with which the user may dispose of weeds and other materials accumulated. Incorporating this front cross bar would eliminate the need to remove and transport the entire tray, which would require more exertion and effort expended by the user.

REGARDING CLAIM 2
Hanson/Dechant teaches the mower utility container accessory of claim 1. Dechant further teaches
further including a rear generally horizontal cross member (Fig. 19, (70)) connected between and disposed in generally perpendicular relationship to the left generally horizontal support arm and the right generally horizontal support arm. (It would have been obvious to one of ordinary skill in the art, as of the effective filing date, to add the rear horizontal cross member as taught by Dechant to further strengthen the structure of the support frame.)

REGARDING CLAIM 3
Hanson/Dechant teaches the mower utility container accessory of claim 1. Hanson/Dechant further teaches
wherein the left generally vertical support leg is connected to the front generally horizontal cross member in generally perpendicular relationship thereto, and the right generally vertical support leg is connected to the front generally horizontal cross member in generally perpendicular relationship thereto. (With the combination of claim 1, the left and right vertical support legs will naturally be disposed in a perpendicular relationship with respect to the front horizontal cross member.)

REGARDING CLAIM 4
Hanson/Dechant teaches the mower utility container accessory of claim 1. Hanson further teaches
wherein the left generally vertical support leg includes a left outer sleeve and a left telescoping member slidably disposed within the left outer sleeve and releasably attachable thereto, and the right generally vertical support leg includes a right outer sleeve and a right telescoping member slidably disposed within the right outer sleeve and releasably attachable thereto. (C1, L58-64 teaches that each of the vertical support legs 21 are each a pair of telescoping members, Fig. 2.)

REGARDING CLAIM 5
Hanson/Dechant teaches the mower utility container accessory of claim 1. Hanson further teaches
wherein the left generally vertical support leg is rotatably connected to a forward end of the left generally horizontal support arm and releasably attachable thereto, and the right generally vertical support leg is rotatably connected to a forward end of the right generally horizontal support arm and releasably attachable thereto. (C2, L33-36 teaches a spacer 30 that can be placed between the leg 21 and the bar 25, therefore the leg is releasably connected to the bar. C1, L65-67 teaches that each of the vertical front support legs 21 is pivotally connected to a respective horizontal bar 25.)

REGARDING CLAIM 6
Hanson/Dechant teaches the mower utility container accessory of claim 1. 
Hanson/Dechant may not explicitly teach 
wherein the left generally horizontal support arm includes a left outer sleeve and a left rear telescoping member slidably disposed within the left outer sleeve and releasably attachable thereto, and the right generally horizontal support arm includes a right outer sleeve and a right rear telescoping member slidably disposed within the right outer sleeve and releasably attachable thereto. (However, Hanson teaches telescoping vertical support legs 21 that are adjustable to accommodate various mower sizes. It would have been obvious to one of ordinary skill in the art, as of the effective filing date, to design the horizontal support arms to be telescoping in substantially the same manner as the vertical support legs, as this would merely be applying a known technique to a known device, yielding the result of increased adjustment capability that would have been predictable to one of ordinary skill in the art.)

REGARDING CLAIM 7
Hanson/Dechant teaches the mower utility container accessory of claim 1. Hanson further teaches
wherein a rearward end of the left generally horizontal support arm is attached to a left handle (14) of a push lawnmower, a rearward end of the right generally horizontal support arm is attached to a right handle (14) of the push lawnmower, (C1,L65-C2,L3 teaches that the left and right horizontal bars 25 are fastened to the left and right handles 14 of the push mower.)
the left generally vertical support leg is resting on top of a mower deck (13) of the lawnmower, and the right generally vertical support leg is resting on top of the mower deck. (C1, L61-64 teaches that the end of the vertical support legs 21 may be inserted in a hole in the mower deck 13.)

REGARDING CLAIM 8
Hanson teaches a mower utility container accessory comprising: 
a container bucket (20), 
and a support frame having a left generally horizontal support arm (25), a right generally horizontal support arm (25), a left front generally vertical support leg (21), a right front generally vertical support leg (21), the left generally horizontal support arm and the right generally horizontal support arm being spaced apart in generally parallel relationship (Fig. 1), 
the left generally vertical support leg being connected adjacent a forward end of the left generally horizontal support arm in generally perpendicular relationship thereto, the right generally vertical support leg being connected adjacent a forward end of the right generally horizontal support arm in generally perpendicular relationship thereto, (Fig. 1, C1, L58-59,65-67)
Hanson may not explicitly teach 
a generally rectangular support member, 
and a front generally horizontal cross member in a generally perpendicular relationship to and connecting the left generally horizontal support arm and the right generally horizontal support arm
the container bucket being attached to the generally rectangular support member, and a forward end of the generally rectangular support member being rotatably connected to the front generally horizontal cross member, 
the container bucket being rotatably moveable between a lower position and an upper position.
Dechant at Fig. 22 teaches a similar cart (12) for carrying loads such as grass, leaves, dirt, or gravel, further comprising a multi-function dump system for pivoting the cart between an upper (dumping) position and a lower (carrying) position. 
a generally rectangular support member (82), (Fig. 22)
and a front generally horizontal cross member (70) in a generally perpendicular relationship to and connecting a left generally horizontal support arm (66) and a right generally horizontal support arm (62)
the container bucket being attached to the generally rectangular support member (C7, L5-6 teaches that rectangular support member 82 attaches to the bottom of cart 12), and a forward end of the generally rectangular support member being rotatably connected to the front generally horizontal cross member, (C7, L6-10 teaches that the front end of rectangular support member 82 pivotally connects to front horizontal cross member 70)
the container bucket being rotatably moveable between a lower position (Fig. 24) and an upper position (Fig. 22).
It would have been obvious to one of ordinary skill in the art, as of the effective filing date, to incorporate the front horizontal cross member and rectangular support member of Dechant into the support frame of Hanson to further connect the left and right horizontal support arms and provide additional base support for the container, thereby allowing the tray to pivot between an upper (dumping) position and a lower (carrying) position, as this would merely be using a known method of dumping lawn debris to improve a known lawn attachment device to yield the predictable result of improving the efficiency with which the user may dispose of weeds and other materials accumulated. Incorporating this front cross bar would eliminate the need to remove and transport the entire tray, which would require more exertion and effort expended by the user.

REGARDING CLAIM 9
Hanson/Dechant teaches the mower utility container accessory of claim 8. Dechant further teaches 
further including a rear generally horizontal cross member (Fig. 22, (68)) connected between and disposed in generally perpendicular relationship to the left generally horizontal support arm and the right generally horizontal support arm. (It would have been obvious to one of ordinary skill in the art, as of the effective filing date, to add the rear horizontal cross member as taught by Dechant to further strengthen the structure of the support frame.)

REGARDING CLAIM 10
Hanson/Dechant teaches the mower utility container accessory of claim 8. Hanson/Dechant further teaches
wherein the left generally vertical support leg is connected to the front generally horizontal cross member in generally perpendicular relationship thereto, and the right generally vertical support leg is connected to the front generally horizontal cross member in generally perpendicular relationship thereto. (With the combination of claim 1, the left and right vertical support legs will naturally be disposed in a perpendicular relationship with respect to the front horizontal cross member.)

REGARDING CLAIM 11
Hanson/Dechant teaches the mower utility container accessory of claim 8. Hanson further teaches 
wherein the left generally vertical support leg includes a left outer sleeve and a left telescoping member slidably disposed within the left outer sleeve and releasably attachable thereto, and the right generally vertical support leg includes a right outer sleeve and a right telescoping member slidably disposed within the right outer sleeve and releasably attachable thereto. (C1, L58-64 teaches that each of the vertical support legs 21 are each a pair of telescoping members, Fig. 2.)

REGARDING CLAIM 12
Hanson/Dechant teaches the mower utility container accessory of claim 8. Hanson further teaches 
wherein the left generally vertical support leg is rotatably connected to a forward end of the left generally horizontal support arm and releasably attachable thereto, and the right generally vertical support leg is rotatably connected to a forward end of the right generally horizontal support arm and releasably attachable thereto. (C2, L33-36 teaches a spacer 30 that can be placed between the leg 21 and the bar 25, therefore the leg is releasably connected to the bar. C1, L65-67 teaches that each of the vertical front support legs 21 is pivotally connected to a respective horizontal bar 25.)

REGARDING CLAIM 13
Hanson/Dechant teaches the mower utility container accessory of claim 8. 
Hanson/Dechant may not explicitly teach 
wherein the left generally horizontal support arm includes a left outer sleeve and a left rear telescoping member slidably disposed within the left outer sleeve and releasably attachable thereto, and the right generally horizontal support arm includes a right outer sleeve and a right rear telescoping member slidably disposed within the right outer sleeve and releasably attachable thereto. (However, Hanson teaches telescoping vertical support legs 21 that are adjustable to accommodate various mower sizes. It would have been obvious to one of ordinary skill in the art, as of the effective filing date, to design the horizontal support arms to be telescoping in substantially the same manner as the vertical support legs, as this would merely be applying a known technique to a known device, yielding the result of increased adjustment capability that would have been predictable to one of ordinary skill in the art.)

REGARDING CLAIM 14
Hanson/Dechant teaches the mower utility container accessory of claim 9. Hanson further teaches
wherein a rearward end of the left generally horizontal support arm is attached to a left handle (14) of a push lawnmower, a rearward end of - 23 -the right generally horizontal support arm is attached to a right handle (14) of the push lawnmower, (C1,L65-C2,L3 teaches that the left and right horizontal bars 25 are fastened to the left and right handles 14 of the push mower.)
the left generally vertical support leg is resting on top of a mower deck (13) of the lawnmower, and the right generally vertical support leg is resting on top of the mower deck. (C1, L61-64 teaches that the end of the vertical support legs 21 may be inserted in a hole in the mower deck 13.)

REGARDING CLAIM 15
Hanson teaches a method of improving a push lawnmower (C1, L20-25) having a left handle (14), a right handle (14), and a mower deck (13), the left and right handles extending upwardly away from the mower deck at an inclined angle, (Fig. 1) the method comprising: 
providing a mower utility container accessory comprising a container bucket (20), 
and a support frame having a left generally horizontal support arm (25), a right generally horizontal support arm (25), a left front generally vertical support leg (21), a right front generally vertical support leg (21), 
the left generally horizontal support arm and the right generally horizontal support arm being spaced apart in generally parallel relationship (Fig. 1), 
the left generally vertical support leg being connected adjacent a forward end of the left generally horizontal support arm in generally perpendicular relationship thereto, the right generally vertical support leg being connected adjacent a forward end of the right generally horizontal support arm in generally perpendicular relationship thereto, (Fig. 1, C1, L58-59,65-67)
attaching a rearward end of the left generally horizontal support arm to the left handle of the lawnmower; attaching a rearward end of the right generally horizontal support arm to the right handle of the lawnmower; - 24 – (C1,L65-C2,L3 teaches that the left and right horizontal bars 25 are fastened to the left and right handles 14 of the push mower.)
positioning the left generally vertical support leg on the mower deck; and positioning the right generally vertical support leg on the mower deck. (C1, L61-64 teaches that the end of the vertical support legs 21 may be inserted in a hole in the mower deck 13.)
Hanson may not explicitly teach
and a front generally horizontal cross member
the left generally horizontal support arm and the right generally horizontal support arm being connected together by the front generally horizontal cross member and being disposed in generally perpendicular relationship thereto
and a forward end of the container bucket being rotatably connected to the front generally horizontal cross member, the container bucket being rotatably moveable between a lower position and an upper position;
Dechant at Fig. 19 teaches a similar cart (12) for carrying loads such as grass, leaves, dirt, or gravel, further comprising a multi-function dump system for pivoting the cart between an upper (dumping) position and a lower (carrying) position. 
and a front generally horizontal cross member (68)
a left generally horizontal support arm (66) and a right generally horizontal support arm (62) being connected together by the front generally horizontal cross member and being disposed in generally perpendicular relationship thereto (Fig. 19)
and a forward end of the container bucket being rotatably connected (by hinges 78) to the front generally horizontal cross member, the container bucket being rotatably moveable between a lower position (Fig. 17) and an upper position (Fig. 19);
It would have been obvious to one of ordinary skill in the art, as of the effective filing date, to incorporate the horizontal cross member of Dechant into the support frame of Hanson to further connect the left and right horizontal support arms, thereby allowing the tray to pivot between an upper (dumping) position and a lower (carrying) position, as this would merely be using a known method of dumping lawn debris to improve a known lawn attachment device to yield the predictable result of improving the efficiency with which the user may dispose of weeds and other materials accumulated. Incorporating this front cross bar would eliminate the need to remove and transport the entire tray, which would require more exertion and effort expended by the user.

REGARDING CLAIM 16
Hanson/Dechant teaches the method of claim 15. Dechant further teaches 
wherein the mower utility container accessory further includes a rear generally horizontal cross member (Fig. 19, (70)) connected between and disposed in generally perpendicular relationship to the left generally horizontal support arm and the right generally horizontal support arm. (It would have been obvious to one of ordinary skill in the art, as of the effective filing date, to add the rear horizontal cross member as taught by Dechant to further strengthen the structure of the support frame.)

REGARDING CLAIM 17
Hanson/Dechant teaches the method of claim 15. Hanson/Dechant further teaches 
wherein the left generally vertical support leg is connected to the front generally horizontal cross member in generally perpendicular relationship thereto, and the right generally vertical support leg is connected to the front generally horizontal cross member in generally perpendicular relationship thereto. (With the combination of claim 1, the left and right vertical support legs will naturally be disposed in a perpendicular relationship with respect to the front horizontal cross member.)

REGARDING CLAIM 18
Hanson/Dechant teaches the method of claim 15. Hanson further teaches 
wherein the left generally vertical support leg includes a left outer sleeve and a left telescoping member slidably disposed within the left outer sleeve and releasably attachable thereto, and the right generally vertical support leg includes a right outer sleeve and a right telescoping member slidably disposed within the right outer sleeve and releasably attachable thereto. (C1, L58-64 teaches that each of the vertical support legs 21 are each a pair of telescoping members, Fig. 2.)

REGARDING CLAIM 19
Hanson/Dechant teaches the method of claim 15. Hanson further teaches 
wherein the left generally vertical support leg is rotatably connected to a forward end of the left generally horizontal support arm and releasably attachable thereto, and the right generally vertical support leg is rotatably connected to a forward end of the right generally horizontal support arm and releasably attachable thereto. (C2, L33-36 teaches a spacer 30 that can be placed between the leg 21 and the bar 25, therefore the leg is releasably connected to the bar. C1, L65-67 teaches that each of the vertical front support legs 21 is pivotally connected to a respective horizontal bar 25.)

REGARDING CLAIM 20
Hanson/Dechant teaches the method of claim 15. 
Hanson/Dechant may not explicitly teach 
wherein the left generally horizontal support arm includes a left outer sleeve and a left rear telescoping member slidably disposed within the left outer sleeve and releasably attachable thereto, and the right generally horizontal support arm includes a right outer - 25 -sleeve and a right rear telescoping member slidably disposed within the right outer sleeve and releasably attachable thereto. (However, Hanson teaches telescoping vertical support legs 21 that are adjustable to accommodate various mower sizes. It would have been obvious to one of ordinary skill in the art, as of the effective filing date, to design the horizontal support arms to be telescoping in substantially the same manner as the vertical support legs, as this would merely be applying a known technique to a known device, yielding the result of increased adjustment capability that would have been predictable to one of ordinary skill in the art.)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure. Messinger-Rapport (US 6755478 B2) discloses a device for hauling and dumping, bagging lawn and garden debris, and simultaneously carrying gardening tools and supplies. Payne (US 6463724 B1) discloses a device for collecting and dumping grass sprigs and disposing of grass clippings and other debris. Fotherby et al. (US 6029841 A) discloses a waste container attachment for mounting to the handle of a lawnmower. Stall (US 5417353 A) discloses a mower caddy. Mangeruga (US 5009377 A) discloses a debris collection device for a lawn mower. Wirsbinski (US 4417765 A) discloses a dump cart.
14. Any inquiry concerning this communication or earlier communications from the examiner
should be directed to JULIA C TRAN whose telephone number is (571)272-8758. The examiner can
normally be reached M-F 7:30-5 EST.
15. Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
16. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Tom Will, can be reached on (571) 272-6998. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
17. Information regarding the status of published or unpublished applications may be obtained from
Patent Center. Unpublished application information in Patent Center is available to registered users. To
file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit
httos://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and
https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional
questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or
571-272-1000.

/JULIA C TRAN/Examiner, Art Unit 4175                                                                                                                                                                                                        
/BRADLEY DUCKWORTH/Primary Examiner, Art Unit 3632